Citation Nr: 1210883	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to March 1969.  The Veteran had service with the United States Air Force Reserves from November 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The evidence is at least in equipoise on whether the Veteran's tinnitus is related to noise exposure during active military service.

2.  The Veteran's service-connected bilateral hearing loss is manifested by level I hearing acuity in both ears.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


2.  The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In this case, the Board is granting entitlement to service connection for tinnitus.  This is a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to the Veteran's increased rating claim, he is appealing the initial rating assignment for his service-connected bilateral hearing loss.  The September 2007 rating decision granted the veteran's claim of entitlement to service connection and therefore, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the September 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

Accordingly, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in the March 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," which sets forth the relevant diagnostic code for rating bilateral hearing loss including a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records and a VA examination report dated in November 2006.

The November 2006 VA examination reflects that the examiner reviewed the claims file in addition to obtaining an oral history of hearing loss from the Veteran and conducting a physical evaluation.  The examiner documented the audiogram results and the Maryland CNC speech recognition threshold for each ear.  The Board notes that the Veteran's representative argues that the VA examination is not adequate because the examiner did not state the decibel level used in determining the speech recognition score.  The Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations (K.C. Dennis, ed. 2004) [Handbook] reveals that the starting presentation level will be 40dB regarding speech recognition threshold and if necessary, the starting level will be adjusted upward to obtain a level at least 5 dB above the threshold at 2000 Hz, if not above the Veteran's tolerance level.  Once maximum word recognition performance has been obtained then the Veteran will be tested at that level.  The Board will presume that the examiner followed the Handbook procedures and the Board finds that it is able to adequately evaluate the results of the speech threshold levels without the documentation of the decibel level at which maximum word recognition performance had been obtained.  With respect to VA audiological examinations, a VA audiologist, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner documented that the Veteran reported difficulty hearing with background noise.  Accordingly, the Board finds that the audiologist described the functional effects caused by the hearing disability in her report.  Based on the foregoing, the Board concludes that the November 2006 VA examination is adequate for rating purposes.    

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified and the record does not otherwise indicate any existing pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran contends that his tinnitus is related to active military service.  Specifically, he asserts that his tinnitus was caused by loud noise exposure due to working on the flight lines during his active service with the Reserves.   

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2002). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

The Board notes that the evidence of record establishes that the Veteran currently has tinnitus.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a November 2006 VA examination report shows the Veteran has a diagnosis of tinnitus.

A review of the Veteran's service treatment records, to include his Reserve treatment records, reveal that the Veteran complained of ringing in his ears in June 2005.  The June 2005 audiogram report shows that the Veteran was routinely exposed to noise and that he had steady noise exposure.  The Veteran also reported slight tinnitus in a November 2005 Reserve treatment record.  The Reserve treatment records note that the Veteran was an aircraft mechanic on the flight line and that he was exposed to loud noise.  See Reserve treatment records dated in November 2005 and January 2006.  Furthermore, a line of duty determination in May 2006 noted that the Veteran's status was Air Reserve Component (ARC) and that the injury of hearing loss was most likely secondary to noise exposure on the flight line.  In the details of the history of the disease the medical officer also noted that the Veteran had slight tinnitus.  Thus, the evidence of record shows that the Veteran had tinnitus during Reserve service and that the Veteran had a hearing disability due to a loud noise injury during active military service.

The Board notes that the Veteran was provided with a VA examination in November 2006.  The examiner documented that the Veteran had a history of bilateral tinnitus and that the tinnitus was constant.  The Veteran was unsure of the date that it began.  The Veteran denied any occupational or recreational noise exposure.  The examination report shows that the Veteran had a history of military noise exposure to aircraft.  Unfortunately, the examiner did not address whether the Veteran's tinnitus was related to the Veteran's active duty for training in the Reserves as requested by the RO.  Thus, the Board finds that the examination has no probative value with respect to the issue of whether the Veteran's current tinnitus is related to an injury or disease during ACDUTRA or an injury during INACDUTRA.

Nonetheless, the Board finds that the evidence of record indicates that the Veteran's tinnitus is related to the Veteran's active military service.  In this regard, the evidence shows that the Veteran worked as mechanic on the flight line during ACDUTRA and INACDUTRA.  Furthermore, the Veteran complained of tinnitus while he was in the Reserves and there is a line of duty determination that discusses the Veteran complaints of tinnitus as part of his hearing loss with the conclusion that the Veteran's injury of hearing loss is due to noise exposure on the flight line.  

In conclusion, the evidence is at least in equipoise on whether the Veteran's tinnitus is related to noise exposure during active military service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus was incurred during active military service.  Thus, entitlement to service connection for tinnitus is warranted.

III.  Merits of the Claim for an Increased Rating

The Veteran claims that he is entitled to a compensable disability rating for his hearing loss.  See November 2007 notice of disagreement.  He contends that his hearing loss affects his everyday life in that he has difficulty communicating at home, in social gatherings and at work.  The Veteran explained that he has to ask individuals to repeat themselves many times before he can understand what they are saying and it affects his job performance.    

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which in turn, are measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  The provisions of 38 C.F.R. § 4.85 (2011) establish eleven auditory acuity levels from I to XI.  If hearing loss is service-connected for only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Tables VI and VII as set forth in section 4.85(h) are used to calculate the rating to be assigned.  

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria indicate that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA audiology examination in November 2006.  The VA examination report shows the Veteran had 100 percent speech recognition in his right ear.  The Veteran exhibited puretone thresholds in the right ear of 50 dB at 1000 Hz, 45 dB at 2000 Hz, 65 dB at 3000 Hz and 65 dB at 4000 Hz.  The average decibel loss for the right ear was 56 dB.  The VA examination showed the Veteran had 100 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 25 dB at 1000 Hz, 30 dB at 2000 Hz, 40 dB at 3000 Hz and 45 dB at 4000 Hz.  The average decibel loss for the left ear was 35 dB.  

The Board notes that the Veteran did not meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86.  The examiner also did not certify that the use of speech discrimination test was not appropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the November 2006 VA examination.

The claims file also contains a VA audio evaluation dated in February 2008.  The record indicates that the word discrimination score or speech recognition score was performed using an NU-6 word list, which is a test that employs CNC words.  The treatment record reveals that the Veteran had a speech recognition score of 92 percent in the right ear.  The evaluation shows puretone thresholds in the right ear of 50 dB at 1000 Hz, 50 dB at 2000 Hz, 60 dB at 3000 Hz and 60dB at 4000 Hz.  The average decibel loss for the right ear was 55 dB.  The Veteran had 100 percent speech recognition in his left ear.  The Veteran exhibited puretone thresholds in the left ear of 30 dB at 1000 Hz, 35 dB at 2000 Hz, 40 dB at 3000 Hz and 55 dB at 4000 Hz.  The average decibel loss for the left ear was 40 dB.  

The Veteran's hearing impairment did not meet the exception requirements under 38 C.F.R. § 4.86(a) or (b).  There is no indication that the use of the speech discrimination test was inappropriate.  Therefore, the numerical hearing impairment is determined only by Table VI.  The Veteran's hearing acuity in both ears is assigned to Level I.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran in February 2008.

The Board notes that a staged rating is not applicable in this case.  The competent medical evidence of record shows that the Veteran's bilateral hearing has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

In conclusion, the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, the Board finds that the preponderance of the evidence is against the claim and an assignment of a compensable disability rating for bilateral hearing loss on a schedular basis is not warranted.  See 38 C.F.R. § 3.102 (2011).

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing impairment shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence of record shows that the Veteran has difficulty communicating at home, in social situations and at work due to his hearing loss.  He reported that he has to ask people to repeat themselves numerous times before he can understand what they are saying.  He explained that this deficiency makes it very difficult to attend meetings or even carry on a normal conversation with his boss, affecting his ability to perform his job.  The Veteran also noted that when he is in a room with multiple conversations, noise and laughter, it sounds like a roar and he is unable to concentrate or communicate with others.  In other words, his hearing loss is manifested in daily life by trouble hearing.  That is precisely what is contemplated in the schedular criteria.  

In addition, the evidence shows that the Veteran's service-connected bilateral hearing loss has not caused marked interference with employment that is not already contemplated in the rating schedule.  In addition, the evidence reveals that his bilateral hearing loss has not necessitated any frequent periods of hospitalization or has otherwise rendered impracticable the application of the regular schedular standards.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


